ORDER

The Disciplinary Review Board having filed with the Court its decision in DRB 00-200 recommending that JERROLD GOLD-STEIN of NORTH PLAINFIELD, who was admitted to the bar of this State in 1967, and who thereafter was temporarily suspended from the practice of law by Order of the Court dated April 30, 2001, and who remains suspended at this time, be disbarred for having violated RPC 1.15 and RPC 8.4(c) by knowingly misappropriating client trust funds and escrow funds, and said JERROLD GOLDSTEIN having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that JERROLD GOLDSTEIN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
*280ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that JERROLD GOLDSTEIN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JERROLD GOLD-STEIN pursuant to Rule 1:21-6 which were restrained from disbursement by Order of this Court dated April 30, 2001, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of the Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.